NOTICE OF ALLOWANCE

This Office action is a reply to the RCE filed on 1/5/2022. Currently, claims 1-2, 11-13, 15-16 and 20 are pending. Claims 3-10, 14 and 17-19 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 12/7/2021 and 1/5/2022 have been entered.

Information Disclosure Statement
The IDS filed on 1/5/2022 is being considered.

Claims 1-2, 11-13, 15-16 and 20 are allowed.
Claims 3-10, 14 and 17-19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/7/2021, in light of the claim amendments filed on the same date inter alia at least one layer of insulation being loosely laid directly adjacent to a layer of weighted cover board, as claimed in claims 1 and 11. Kelly (US 20160010336) teaches a membrane (Kelly 24; Fig. 4) positioned between the layer of insulation and the layer of weighted cover board (Kelly Fig. 4) and thus does not disclose the at least one layer of insulation being loosely laid directly adjacent to the layer of weighted cover board. Modifying the roof system of Kelly by removing the membrane would destroy the waterproof seal created by the membrane. None of the embodiments of Spielau et al. (US 4282697) teaches the position, arrangement and orientation of the roof deck, the layer of weighted cover board, the sealant, the at least one layer of insulation and the waterproofing membrane, as claimed in claims 1 and 11. It would have been beyond the level of ordinary skill to combine or modify Kelly, Spielau or any other cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635